Title: To George Washington from Brigadier General Hugh Mercer, 8 August 1776
From: Mercer, Hugh
To: Washington, George



Sir,
Eliza. Town [N.J.] 8th Augt 1776

I receivd your favour this morning and am very glad to find Mr Madison & Johnston here, who are immediatly from Staten

Island—They intend to pay their respects to your Excellency; it will therefor be improper to take your time with relating what you will hear from those Gentlemen—That some Attempt will speedily be made with the greater part of the Enemies force, is confirmed by all Accounts—I shall endeavour to have the troops on this Quarter in as good preparation as I can—and will with great alacrity give any Assistance in such way as you are pleasd to point out—The Militia are brought into somewhat better temper—Their well or ill founded complaints have given me a great dale of concern—But it has given me more Anxiety to find by a Letter from Col. Reed that constructing Lines of defence was expected here, when it was difficult to keep the Troops from deserting the Posts—It will always give me pleasure to receive & obey your Commands. I am Your Excellencys most obedt St

Hugh Mercer


Genl Roberdeau and Ewing accompanied me here in hopes of having the pleasure of meeting your Excellency.

